DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Field (US 2011/0276029).
 	Regarding claim 1, Field discloses an apparatus for, i.e. capable of being use for, harvesting bone matter, the apparatus comprising a proximal end portion (203, figure 1 or alternatively 2015, figure 15) defining a proximal end opening (see figure below/figure217) that receives a shank of a drill (if one so chooses to use it with a drill instead of a needle); a distal end portion (201, figure 1/214, figure 12) defining a distal end opening (see figure below/216) through which the drill can extend; and an intermediate section (20, figure 2/21, figure 13) between the proximal and distal end portions, at least a portion of the intermediate section comprising a spirally-wrapped continuous ribbon member defining a frustoconical shape (figure 1/figure 15), wherein multiple individual wraps of the spirally-wrapped continuous ribbon member overlap a portion of a distally-adjacent wrap of the spirally-wrapped continuous ribbon member and are partially overlapped by a proximally-adjacent wrap of the spirally-wrapped continuous ribbon member (figure 2/figure 15).
 	Regarding claim 2, Field discloses the apparatus is telescopic (figures 1-2, 6/figures 12-16).
 	Regarding claim 3, Field discloses the apparatus is extendable and retractable between a longitudinally extended configuration and a longitudinally retracted configuration (figures 1-2, 6/figure 12-16).
 	Regarding claim 4, Filed discloses the apparatus is naturally-biased to be configured in the longitudinally extended configuration (¶30, ¶36).
 	Regarding claim 5, Field discloses the spirally-wrapped continuous ribbon member is longitudinally extended while the apparatus is configured in the longitudinally extended configuration and is longitudinally retracted while the apparatus is configured in the longitudinally retracted configuration (figures 1-2, 6/figures 12-16).
 	Regarding claim 6, Field discloses the spirally-wrapped continuous ribbon member is naturally-biased to longitudinally extend such that the apparatus is configured in the longitudinally extended configuration (¶30, ¶36). 	Regarding claim 8, Field discloses wherein the overlaps of adjacent wraps of the spirally-wrapped continuous ribbon member slidably increase when the apparatus reconfigures from a longitudinally extended configuration toward a longitudinally retracted configuration (figures 1-2, ¶28, ¶33/figures 12-15, ¶42, ¶44).
 	Regarding claim 11, Field discloses the proximal end portion has a larger outer diameter than the distal end portion (figure 6/figure 13).
 	Regarding claim 13, Field discloses the spirally-wrapped continuous ribbon member is metal (¶30).
 	 	Regarding claim 17, Field discloses an apparatus for, i.e. capable of being use for, harvesting bone matter, the apparatus comprising a proximal end portion (203, figure 1 or alternatively 215, figure 12) defining a proximal end opening (see figure below/217) that receives a shank of a drill (if one so chooses to use it with a drill instead of a needle); a distal end portion (201, figure 1/214, figure 12) defining a distal end opening (see figure below/216) through which the drill can extend; and an intermediate section (20, figure 2/21, figure 13) between the proximal and distal end portions, at least a portion of the intermediate section comprising a spirally-wrapped ribbon member (figure 2/figure 15), wherein multiple individual wraps of the spirally-wrapped ribbon member overlap a portion of a distally-adjacent wrap of the spirally-wrapped ribbon member and are partially overlapped by a proximally-adjacent wrap of the spirally-wrapped ribbon member (figure 2/figure 15).
 	Regarding claim 18, Field discloses the spirally-wrapped ribbon member is extendable and retractable between a longitudinally extended configuration and a longitudinally retracted configuration (figures 1-2, 6/figures 12-16).
 	Regarding claim 19, Field discloses the spirally-wrapped ribbon member is naturally- biased to be configured in the longitudinally extended configuration (¶30, ¶36).
 	Regarding claim 20, Field discloses wherein the overlaps of adjacent wraps of the spirally- wrapped ribbon member slidably increase when the apparatus reconfigures from a longitudinally extended configuration toward a longitudinally retracted configuration (figures 1-2, 6/figures 12-16).

    PNG
    media_image1.png
    705
    444
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
 Field (US 2011/0276029) in view of Santamarina et al. (US 8,740,513). 	Regarding claim 121, Field discloses the claimed invention except for the spirally-wrapped continuous ribbon member is an elastomer.  Rather, Field discloses the ribbon member is a metal (¶30). 	Santamarina et al. disclose a cover member (100) which can be constructed of either an elastomeric material or a metal (column 5, lines 1-23) as both materials exhibit the requisite properties to cover a cutting element.  	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spirally-wrapped ribbon member to be an elastomer as Santamarina et al. teach it is a known material for covering and protecting the surrounding tissue from a cutting element.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over
 Kappel (US 3,936,213) in view Meller (US 2004/0210229) and of Field (US 2011/0276029). 	Regarding claim 14, Kappel discloses a method of collecting bone matter, the method comprising releasably coupling a bone matter collection apparatus (1, figure 3) to a bone drill bit (16), wherein the bone matter collection apparatus comprises a proximal end portion (see figure below) defining a proximal end opening (see figure below) that receives a shank of the bone drill bit (figure 3); a distal end portion (see figure below) defining a distal end opening (see figure below) through which the bone drill bit can extend (figure 3); and an intermediate section (see figure below) between the proximal and distal end portions, at least a portion of the intermediate section comprising a spirally-wrapped ribbon member (13 + 17) defining a frustoconical shape (figure 3); drilling into the material using the bone drill bit while the bone matter collection apparatus is coupled to the bone drill bit (column 2, line 54 – column 3, line 5).
 	However, Kappel fails to expressly teach or disclose the drilled material/matter is bone along with the express teaching of the steps of drilling into bone matter using the bone drill bit while the bone matter collection apparatus is coupled to the bone drill bit, wherein bone chips generated by the drilling collect within an interior region defined by the spirally-wrapped ribbon member; after the drilling, decoupling the bone matter collection apparatus from the bone drill bit; and after the decoupling, obtaining at least some of the bone chips from the interior region.
 	Meller teaches a method of collecting bone matter (figures 1-4, Abstract), the method including the steps of drilling into bone matter (figures 2-3)using the bone drill bit while the bone matter collection apparatus is coupled to the bone drill bit (figures 2-3, ¶47-51), wherein bone chips generated by the drilling collect within an interior region defined by the spirally-wrapped ribbon member (figures 2-3, ¶47-51); after the drilling, decoupling the bone matter collection apparatus from the bone drill bit (¶48); and after the decoupling, obtaining at least some of the bone chips from the interior region (¶51, Abstract) for subsequent use in a fusion procedure (Abstract).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the device of Kappel in a method of collecting bone matter as taught by Meller as the captured bone chips during the drilling procedure can be used in a fusion procedure.
 	Additionally, Kappel fails to expressly teach or disclose multiple individual wraps of the spirally-wrapped ribbon member overlaps a portion of a distally-adjacent wrap of the spirally-wrapped ribbon member and are partially overlapped by a proximally-adjacent wrap of the spirally-wrapped ribbon member.
 	Field teaches a spirally-wrapped ribbon member (20/21) for covering a cutting element (301).  The spirally-wrapped ribbon member having multiple individual wraps (figures 1-2/figures 12-13) that overlap a portion of a distally-adjacent wrap of the spirally-wrapped ribbon member (figure 2/figure 15) and are partially overlapped by a proximally-adjacent wrap of the spirally-wrapped ribbon member (figure 2/figure 15) as it is a known alternative helically shaped spring element structure for covering and protecting a distal cutting element.
 	 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the multiple individual of the spirally-wrapped ribbon member overlaps a portion of a distally-adjacent wrap of the spirally-wrapped ribbon member and are partially overlapped by a proximally-adjacent wrap of the spirally-wrapped ribbon member as taught by Field as it is a known alternative helically shaped spring element structure for covering and protecting a distal cutting element.
  	Regarding claim 15, Kappel discloses the bone matter collection apparatus is rotatably coupled to the bone drill bit such that during the drilling the bone drill bit rotates faster than the bone matter collection apparatus (column 3, line 27 – column 4, line 6). 	Regarding claim 16, Kappel discloses during the drilling, the bone drill bit is advanced into the bone matter and the bone matter collection apparatus reconfigures to a shorter longitudinal length (figure 3, column 2, line 54 – column 4, line 5, via the bias of element 13). 	
    PNG
    media_image2.png
    484
    548
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775